1     Anthony P. Raimondo, #200387
      Steven R. Wainess, #106645
2     James D. Miller, #207709
      RAIMONDO & ASSOCIATES, a Law Corporation
3     7110 N. Marks Avenue, Suite #104
      Fresno, California 93711
4     Telephone:     (559) 432-3000
5     Attorneys for Defendant, SETTON PISTACHIO OF
      TERRA BELLA, INC.
6

7     Kevin Barnes, Esq.
      Gregg Lander, Esq.
8     LAW OFFICES OF KEVIN T. BARNES
      1635 Pontius Avenue, Second Floor
9     Los Angeles, CA 90025-3361
      Local: (323) 549-9100
10
      Attorneys for Plaintiff, LILIA ALI
11
      Michael Nourmand, Esq.
12    James A. De Sario, Esq.
13    The Nourmand Law Firm, APC
      8822 West Olympic Boulevard
14    Beverly Hills, CA 90211
      Tel: (310) 553-3600
15

16    Attorneys for Plaintiff, LILIA ALI

17                               UNITED STATES DISTRICT COURT

18                              EASTERN DISTRICT OF CALIFORNIA

19

20   LILIA ALI, on behalf of herself and all          Case No.: 1:19-cv-00959-LJO-BAM
     similarly aggrieved employees,
21
                   Plaintiff,                         ORDER GRANTING JOINT
22                                                    STIPULATION TO CONTINUE
            v.                                        SCHEDULING CONFERENCE
23
     SETTON PISTACHIO OF TERRA BELLA,
24   INC., and DOES 1 through 100, inclusive
25                 Defendants.
26

27
            The Court, having considered the Parties’ Joint Stipulation to Continue Scheduling
28
                                                -1-
1
     Conference, and for good cause appearing, hereby GRANTS the Parties Joint Stipulation.
2
            IT IS ORDERED that the Scheduling Conference currently scheduled for October 10,
3
     2019, is hereby continued to November 13, 2019 at 9:00 a.m. in Courtroom 8 (BAM) before the
4
     undersigned. The parties may appear at the conference by telephone with each party using the
5
     following dial-in number and access code: dial-in number 1-877-411-9748; access code 390866.
6

7    IT IS SO ORDERED.

8
        Dated:    September 19, 2019                      /s/ Barbara   A. McAuliffe          _
9                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -2-
